OBTFIi




            OFFICIAL BUSIN
            STATE ©F TE3£^
            PENALTY FOK
            PRIVATE'USE                                                 FEB09   2015
 2/4/2015
 NOWLAND, JOSHUA GEORGE             tifCL'fflWffimP FR0M 2,^R?827,53041-01
This is to advise that your application for writ of habeas corpus has been dismissed.
Conviction not final; mandate not issuecf.at time application filed in trial court. See
 Ex parte Johnson, 12 S.W.3d 472 (Tex Cnm App 2000).
                                                                     Abel Acosta, Clerk

                             JOSHUA GEORGE NOWLAND
                                                 TDC# 1872681
                                                                          TF
                                                                     $.
                                                        '•j'-V-i-l


•I3B WM^l'I'llKI'li'l'l'